DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 5-8, 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art of record fails to disclose or render obvious the combination including:
“a diversion channel for diverting gas flow from a pump stage on a first inlet side of the intermediate stage to a pump stage on an exhaust side of the intermediate stage, 
wherein the pump is configured such that gas admitted through each of the first and further inlets is pumped together as a combined gas flow by at least one stage of the vacuum pump downstream of the intermediate stage; and the vacuum pump is configured to differentially pump multiple chambers, the first inlet being configured to connect to a lower vacuum chamber and the intermediate inlet being configured to act as a backing pump for a vacuum pump pumping a higher vacuum chamber.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2006/0090488 to Hwang describes an apparatus for changing capacity of multi-stage rotary compressor.
US 8,430,656 to Byun et al. describes a two stage compressor.
US 6,796,773 to Choi et al. describes a variable capacity rotary compressor.
US 6,776,588 to Arndt et al. discloses a dry compressing vacuum pump having a gas ballast device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774. The examiner can normally be reached Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/D.S/Examiner, Art Unit 3746     

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746